NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                Respondent,

                                        v.

                         JALEN RAMON MORAGO,
                                Petitioner.

                         No. 1 CA-CR 21-0472 PRPC
                               FILED 3-24-2022


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2013-421379-001
                 The Honorable Michael W. Kemp, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Barton & Storts, PC, Tucson
By Brick P. Storts, III
Counsel for Petitioner
                            STATE v. MORAGO
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge David D. Weinzweig, Judge Brian Y. Furuya and Judge
Jennifer M. Perkins delivered the decision of the Court.


PER CURIAM:

¶1          Petitioner Morago seeks review of the superior court’s order
denying his petition for post-conviction relief. This is petitioner’s third
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                         2